695 S.E.2d 24 (2010)
In the Matter of Michael B. SESHUL, Jr.
No. S10Y1130.
Supreme Court of Georgia.
May 3, 2010.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on special master Rex R. Ruff's Report and Recommendation in which he urges the Court to accept Respondent Michael B. Seshul, Jr.'s Second Petition for Suspension Pending Imposition of Final Discipline. We rejected Seshul's first such petition because it was conditioned upon the "Court's agreement that the imposition of any final discipline. . . be entered nunc pro tunc to the date of the interim suspension order." See In the Matter of Seshul, 286 Ga. 466, 689 S.E.2d 822 (2010). We noted, however, that we "would look favorably on a petition proposing an interim suspension without the nunc pro tunc condition attached." Id. As Seshul's second petition is identical to his first except that he has removed the condition; as the State Bar has no objection to the second petition; and as the special master recommends that the Court accept it, we hereby accept Seshul's second petition and order that Michael B. Seshul, Jr., be suspended from the practice of law until final disposition of the disciplinary proceedings pending against him. We remind Seshul of his duties under Bar Rule 4-219(c).
Suspended until further order of this Court.
All the Justices concur.